Title: To James Madison from William Savage (Abstract), 20 March 1805
From: Savage, William
To: Madison, James


20 March 1805. “I have heretofore intimated the great necessity of inserting in the Seamenes protections their place of Nativity & if married. These points in my opinion often opporate to their immediat<e> liberation the Navy Offices have lately come forward with their objections against protec<tions> with the pleas of their being too old, threefore [sic] it may be prudent to give directions to the collecters to call in the Old protections & grant new ones. A great number of English, Irish & Scotch Seamen obtain protections which is another plea for detention.”
